Case 2:21-cv-14108-BB Document 4 Entered on FLSD Docket 03/01/2021 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

 JOHNNY TREVON COOK,

              Plaintiff,
 v.                                              Case No.: 4:20cv521-MW/MAF

 MARK INCH,

           Defendant.
 ______________________________/

         ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge’s Report

 and Recommendation, ECF No. 3. Upon consideration, no objections having been

 filed by the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, as this Court’s

 opinion. This action shall be transferred to the U.S. District Court for the Southern

 District of Florida, Fort Pierce Division. The Clerk shall take all steps necessary to

 effect the transfer and close the file.

       SO ORDERED on March 1, 2021.
                                           s/Mark E. Walker
                                           Chief United States District Judge
